Exhibit 10.1

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

First Amendment to Employment Agreement (“First Amendment”) dated December 30,
2008, between Virtual Radiologic Corporation, a Delaware corporation
(“Company”), and Sean Casey (“Executive”).

 

Whereas, Company and Executive are parties to an Employment Agreement dated
October 1, 2007 (“Original Agreement”); and

 

Whereas, Company and Executive desire to amend the Original Agreement to comply
with the requirements of Section 409A of the Internal Revenue Code.

 

Now therefore Company and Executive agree as follows:

 

A.                                   Section 8 of the Original Agreement is
hereby amended in its entirety to read as follows:

 

8.                                       Consequences of Termination.

 

Any termination payments made and benefits provided under this Agreement to
Executive shall be in lieu of any termination or severance payments or benefits
for which Executive may be eligible under any of the plans, policies or programs
of the Company or its affiliates.  No termination payments shall be payable
hereunder until Executive shall have returned to the Company all Company
property used by Executive including without limitation any automobile, computer
or laptop, cell phone, Blackberry or similar device.  Subject to Section 9, the
following amounts and benefits shall be due to Executive.

 

(a)                                  Disability.  Upon such termination, the
Company shall pay or provide Executive (i) any unpaid Base Salary through the
date of termination and any accrued vacation; (ii) any unpaid bonus earned with
respect to any fiscal year ending on or preceding the date of termination;
(iii) reimbursement for any unreimbursed expenses incurred through the date of
termination; and (iv) all other payments, benefits or fringe benefits to which
Executive may be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant or
this Agreement (collectively, “Accrued Amounts”), together with a prorated
amount of Bonus accrued or earnable for the fiscal year of termination.

 

(b)                                 Death.  In the event the Employment Term
ends on account of Executive’s death, Executive’s estate shall be entitled to
any Accrued Amounts, together with a prorated amount of Bonus accrued or
earnable for the fiscal year of termination.

 

(c)                                  Termination for Cause or Without Good
Reason.  If Executive’s employment should be terminated (i) by the Company for
Cause, or (ii) by Executive without Good Reason, the Company shall pay to
Executive any Accrued Amounts.

 

--------------------------------------------------------------------------------


 

(d)                                 Termination Without Cause or for Good
Reason.  If Executive’s employment by the Company is terminated by the Company
other than for Cause (other than a termination for Disability) or by Executive
for Good Reason, the Company shall pay or provide Executive with (i) Accrued
Amounts; (ii) a pro-rata portion (determined by multiplying the amount Executive
would have received had employment continued through the end of the performance
year by a fraction, the numerator of which is the number of days during the
performance year of termination that Executive is employed by the Company and
the denominator of which is 365) of Executive’s Annual Bonus for the performance
year in which Executive’s termination occurs at the time that annual bonuses are
paid to other senior executives; provided that the Board determines in good
faith that the Company was on plan for Executive to earn such bonus at the time
of termination; (iii) continue his then current Base Salary as if his employment
continued for a period no less than twelve (12) months and no more than
twenty-four (24) months (herein the “Severance Period”), subject to the
mitigation provisions set forth below; and (iv) subject to Executive’s continued
copayment of premiums, continued participation for the Severance Period in all
health and welfare plans which cover Executive (and eligible dependents) upon
the same terms and conditions (except for the requirements of Executive’s
continued employment) in effect on the date of termination.  The Company shall
be the sole deciding party with respect to the duration of the Severance Period,
and shall notify Executive within ninety (90) days following termination of the
duration of the Severance Period.  If at any time after the twelfth month
following Executive’s termination while the Company is obligated hereunder to
make such payments of Base Salary or continue such benefits, Executive receives
compensation for providing services as an employee or as an independent
contractor, excluding services provided on behalf of Virtual Radiologic
Professionals, from any person or entity, then Executive shall immediately
notify the Company of such event and the Company’s obligation to continue to
make such payments to Executive shall be reduced by the gross amount of any such
payments. The Company’s obligation to continue to provide benefits, however,
shall cease at such time as Executive is eligible for health insurance coverage
by any successor employer or person or entity, prompt notice of which Executive
shall furnish to the Company.  For the duration of the Severance Period, the
Company shall also provide Executive with all other benefits specified elsewhere
in this agreement other than this subsection 8(d) at no additional cost to
Executive (beyond that which would have been paid had there been no termination)
but excluding paid vacation.  Stock Options awarded to Executive shall continue
to vest according to their vesting schedule for only the first six months of the
Severance Period; thereafter, no vesting shall occur.  To the extent such
coverage cannot be provided under the Company’s health or welfare plans without
jeopardizing the tax status of such plans, for underwriting reasons or because
of the tax impact on Executive, the Company shall pay Executive an amount equal
to the amount the Company would have paid for such benefits on behalf of
Executive if the benefits were provided to him as an employee.  The continuation
of health benefits under this subsection shall reduce and count against
Executive’s rights under the Consolidated Omnibus Budget

 

--------------------------------------------------------------------------------


 

Reconciliation Act of 1985, as amended (“COBRA”).  All benefits provided under
Section 8d(iii) may be paid to the Employee within thirty (30) days of the
termination date once all necessary applicable releases have been signed by the
Employee and returned to the Company.  Notwithstanding anything to the contrary
herein, if Executive is a “specified employee,” as defined in
Section 409A(a)(2)(B)(i) of the Internal Revenue Code as of the date of any
termination, any benefits due under this Section 4(d) otherwise  payable within
six months following termination shall be provided in one lump sum six months
from the date of termination.  However, any payment or portion thereof which is
subject to an exemption for separation pay to specified employees as provided
under Section 409A and the relevant Treasury Regulations, or is subject to any
other exemption provided under Section 409A and the relevant Treasury
Regulations allowing for payment to a specified employee prior to the date that
is six (6) months after the date of separation from service, may be paid to
Employee within thirty (30) days of the termination date once all applicable
releases have been signed by the Executive and returned to the Company.

 

(e)                                  Amounts Payable.  The Company reserves the
right to set off against amounts payable to Executive hereunder any amounts owed
by Executive to the Company.

 

(f)                                    Dispute over Termination.  In the event
that (i) Executive terminates his employment claiming Good Reason, which claim
is disputed by the Company or (ii) the Company terminates Executive’s employment
for Cause, which claim is disputed by Executive, then in either case Executive
shall receive severance benefits at fifty percent (50%) of the specified rate
until the dispute is resolved in court or arbitration or for twelve (12) months,
whichever first occurs.  If Executive ultimately prevails in such a dispute, the
Company shall pay to executive twelve (12) months of full severance benefits,
less any partial severance benefits already paid.  If the Company prevails, the
Company’s obligation to pay Executive severance benefits shall immediately
cease, and Executive shall repay any severance benefits already paid to him.  As
a condition to receipt of the partial severance benefits during such dispute,
Executive shall agree to a lien on any shares held by Executive in the Company
to secure the repayment obligation in the event that the Company prevails in
such disputes.  The duration of any of the applicable restrictive covenants set
forth in Section 10 shall in any case run from the original date of
termination.  The judge or arbitrator in any such dispute shall have the
authority to award the prevailing party all reasonable legal fees, costs and
expenses incurred in contesting or defending (as the case may be) any
termination of employment.

 

B.                                     The Original Agreement, as amended by
this First Amendment, shall continue in full force and effect according to its
terms.

 

(the remainder of this page is intentionally blank)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

 

COMPANY

 

 

 

Virtual Radiologic Corporation

 

 

 

 

 

By:

/s/ Nabil N. El-Hage

 

 

Name:   Nabil N. El-Hage

 

 

Its:   Chairman, Compensation Committee

 

 

 

 

 

EXECUTIVE

 

 

 

Sean Casey

 

 

 

 

 

By:

/s/ Sean Casey

 

--------------------------------------------------------------------------------